COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Alvin Sandles v. The Estate of Rachel Jane Archie

Appellate case number:     01-16-00637-CV

Trial court case number: 428851-401

Trial court:               Probate Court No. 4 of Harris County

       Appellant’s opening brief filed on September 13, 2016 does not comply with the Texas
Rules of Appellate Procedure because it fails to include citations to the appellate record. See TEX.
R. APP. P. 38.1 (d), (g), (i). Accordingly, we strike the brief. See TEX. R. APP. P. 9.4(k), 38.9.
         We note that appellant’s brief was prematurely filed because, although the clerk’s record
was filed on August 26, 2016, the reporter’s record has not yet been filed. See TEX. R. APP. P.
38.6(a) (brief in regular appeal due within 30 days of the later of the date the clerk’s record was
filed or the date the reporter’s record was filed). The court reporter has filed an information sheet
indicating that the reporter’s record has not been filed because appellant has not paid for the record.
Because appellant filed an affidavit of indigence, this Court has requested that the trial court clerk
file a clerk’s record regarding appellant’s indigence by no later than October 13, 2016.
        Once the issue of indigence has been resolved and the reporter’s record is either filed or
this court orders the case to proceed without a reporter’s record, appellant’s brief will be due within
30 days. Appellant is ordered to comply with all applicable requirements of the Texas Rules of
Appellate Procedure when filing his brief.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                       Acting individually


Date: October 4, 2016